       Case 4:20-cv-03484 Document 38 Filed on 02/23/21 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                         THE UNITED STATES DISTRICT COURT                            February 24, 2021
                           SOUTHERN DISTRICT OF TEXAS                               Nathan Ochsner, Clerk
                                 HOUSTON DIVISION

 FIESTA MART, LLC.                            §
                                              §
      Plaintiff                               §
                                              §    Hon. Vanessa Gilmore
 v.                                           §
                                              §
 WILLIS OF ILLINOIS, INC., WILLIS             §    Civil Action No.: 4:20-CV-03484
 TOWERS WATSON US, LLC,                       §
 ALLIED WORLD ASSURANCE                       §
 COMPANY (U.S.) INC., ARCH                    §
 SPECIALTY INSURANCE                          §
 COMPANY, ASPEN INSURANCE U.S.                §
 SERVICES, INC. (D/B/A ASPEN                  §
 SPECIALTY INSURANCE                          §
 COMPANY),                                    §
 CERTAIN UNDERWRITERS AT                      §
 LLOYD’S OF LONDON (HISCOX),                  §
 HDI GLOBAL INSURANCE                         §
 COMPANY, INDIAN HARBOR                       §
 INSURANCE COMPANY, and                       §
 WESTPORT INSURANCE                           §
 CORPORATION,                                 §
                                              §
       Defendants.


                ORDER GRANTING INSURERS’ UNOPPOSED MOTION
            TO RESET INITIAL PRETRIAL AND SCHEDULING CONFERENCE

         The Court, having considered the Insurers’ Unopposed Motion to Reset Initial Pretrial

and Scheduling Conference, is of the opinion that the Motion should be GRANTED.

         It is therefore, ORDERED that the Initial Pretrial and Scheduling Conference is hereby

                SP0DUFK
rescheduled to ________  on _______________, 2021.

Signed on February _BBBBB_,
                     23     2021, at Houston, Texas.



                                            ________________________________
